

114 HR 6483 IH: SWINE Act
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6483IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Price of North Carolina introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo encourage the development, certification, and adoption of environmentally sustainable swine
			 waste disposal technologies, and for other purposes.
	
 1.Short titleThis Act may be cited as the Swine Waste Infrastructure and Natural Environment Act or the SWINE Act. 2.Findings; sense of Congress (a)FindingsCongress finds the following:
 (1)Animal agricultural production represents an important part of our Nation’s economy and a critical source of income for hundreds of thousands of American families.
 (2)Animal agricultural production facilities, including combined animal feeding operations (CAFOs), produce millions of tons of animal waste annually, the management and disposal of which represents an integral part of the animal agricultural production process.
 (3)Traditional methods of animal waste disposal, especially those associated with lagoon and spray-field systems, have been shown by federally funded research to result in negative environmental and social externalities, including contamination of soil, groundwater, and surface water with nitrogen, contamination of air with ammonia, and other threats to animal and human health.
 (4)During severe weather events, the risk of negative externalities can become particularly acute, as lagoons have the potential to overflow or breach their walls and flood surrounding communities and waterways with unprocessed animal waste.
 (5)In the Southeastern United States, combined animal feeding operations dedicated to the production of swine are disproportionately located in low-income communities.
 (6)In recent decades, collaborative research and development efforts by industry, academia, and the public sector have produced numerous superior waste management and disposal technologies that have been shown to significantly reduce the negative environmental and social externalities associated with lagoon and spray-field systems and, in some cases, produce value-added byproducts that can generate new revenue for producers.
 (7)The widespread adoption of superior waste management and disposal technologies has been inhibited by various social and economic factors, including the cost to producers of installing and operating such systems.
 (b)Sense of CongressIt is the sense of Congress that— (1)the conversion of existing lagoon and spray-field systems into superior waste management and disposal systems would produce significant benefits to the environment and public health, including more sustainable agricultural operations, improved animal health, and improved resilience against severe weather events, and should thus be a goal of national policy; and
 (2)the approval of new animal agricultural production facilities by Federal or State authorities should be made contingent on the adoption of superior waste management and disposal systems, as has already occurred in some States.
				3.Environmentally sustainable swine waste disposal technologies
 (a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Agriculture shall establish a program for certifying environmentally sustainable swine waste disposal technologies in accordance with this section.
			(b)Standards
 (1)RequirementsIn establishing the program under this section, the Secretary shall establish standards requiring that a swine waste disposal technology, in order to be certified under this section—
 (A)eliminate animal discharge into surface waters and groundwater through direct discharge, seepage, or runoff;
 (B)substantially eliminate atmospheric emissions of ammonia from swine waste; (C)substantially eliminate the emission of odor from swine waste that is detectable beyond the boundaries of the parcel or tract of land on which the swine farm is located;
 (D)substantially eliminate the release of disease-transmitting vectors and airborne pathogens from swine waste;
 (E)substantially eliminate nutrient and heavy metal contamination of soil and groundwater from swine waste; and
 (F)be cost-effective. (2)Cost-effectivenessIn determining whether a technology is cost-effective under this section, the Secretary—
 (A)shall consider the full range of subsidies available under this Act and other Federal programs, and available State and private-sector support;
 (B)in considering the costs of a technology, may include costs associated with adoption of the technology and the estimated operation and maintenance costs of the technology through the life of technology; and
 (C)may not require parity with the cost of existing swine waste disposal technologies and systems. (3)ConsultationIn establishing standards under this paragraph, the Secretary shall consult with the Administrator of the Environmental Protection Agency, the relevant task force established under section 1672A of the Food, Agriculture, Conservation, and Trade Act of 1990, and States that have a history of widespread use of lagoon and spray technology on swine farms.
				(c)Certification
 (1)In generalThe Secretary, in consultation with the Administrator of the Environmental Protection Agency and the relevant task force established under section 1672A of the Food, Agriculture, Conservation, and Trade Act of 1990, shall certify a swine waste disposal technology as being environmentally sustainable if it meets the standards established under subsection (b).
 (2)Eligible technologiesSwine waste disposal technologies that are eligible for certification under this subsection include stand-alone waste disposal technology platforms and multi-part systems, which may incorporate in-ground technology, that meet or exceed, in combination, the standards established under this section, as determined by the Secretary.
 4.State permitting and certification requirementsBeginning on the effective date of the standards established under section 2, no State may issue a permit pursuant to any Federal law to a swine farm that is a concentrated animal feeding operation (as defined in section 122.23 of title 40, Code of Federal Regulations) unless the swine farm disposes of swine waste only through use of swine waste disposal technology certified under section 3(c).
		5.Swine Waste Management Research and Extension Initiative
 (a)In generalTitle XVI of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5801 et seq.) is amended by inserting after section 1672 (7 U.S.C. 5925) the following new section:
				
					1672A.Swine Waste Management Research and Extension Initiative
 (a)Competitive research and extension grants authorizedThe Secretary shall make competitive grants to support research and extension activities specified in subsection (c). The Secretary shall make the grants in consultation with the National Agricultural Research, Extension, Education, and Economics Advisory Board and the task force appointed under subsection (b)(2)(A). 
						(b)Administration
 (1)In generalParagraphs (4) and (7) of subsection (b) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 450i) shall apply with respect to the making of grants under this section.
							(2)Use of task forces
 (A)In generalTo facilitate the making of research and extension grants under this section for the purpose specified in subsection (c), the Secretary shall appoint a task force to make recommendations to the Secretary.
 (B)CompositionA task force established under subparagraph (A) shall be composed of representatives of each of the following entities:
 (i)Colleges and universities. (ii)The Department of Agriculture.
 (iii)The Environmental Protection Agency. (iv)The swine production industry.
 (v)A nonprofit organization focused on the environmental effects of swine farm operations. (vi)A nonprofit organization focused on the social effects of swine farm operations.
 (c)Environmentally superior swine waste management technologies research and extensionResearch and extension grants may be made under this section, with respect to swine waste management technologies certified under section 3(c) of the SWINE Act, for the purpose of identifying, evaluating, and demonstrating environmentally superior waste management technologies for the processing of swine waste.
 (d)PriorityFollowing the completion of a peer review process for grant proposals received under this section, the Secretary shall give priority to those grant proposals that involve one or more of the following:
 (1)The cooperation of multiple entities. (2)States or regions with a high concentration of spray field and lagoon operations.
 (3)A reduction in water usage. (4)The reduction of ammonia and odor emissions, disease-transmitting vectors, airborne pathogens, and nutrient and heavy metal contamination that exceed the standards established for swine waste management technologies certified under section 3(c) of the SWINE Act with respect to such reduction.
 (5)Significant improvement of the health of swine. (6)The generation of electricity.
 (7)Significant increases in nutrient recovery and fertilizer production. (8)Alternative uses of swine waste and the generation of renewable energy using such waste, including innovative methods and technologies to allow agricultural operators to make use of swine waste, such as use as fertilizer, methane digestion, composting, and other useful byproducts.
 (9)Maximizing nutrition management for swine while limiting the risks associated with swine feeding practices (such as mineral bypass).
 (10)Improvements to water quality and aquatic ecosystems, including with respect to mitigating the impact of microorganisms of the genus Pfiesteria and other microorganisms that are a threat to human or animal health on aquatic food webs, especially commercially important aquatic species and their habitats.
 (11)The advancement of efforts of the Department of Agriculture to reduce and eliminate antibiotics in livestock.
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2018 through 2028..
 (b)Confirming availability of pork promotion fundingSection 1620(c)(3)(B)(i) of the Pork Promotion, Research, and Consumer Information Act of 1985 (7 U.S.C. 4809(c)(3)(B)(i)) is amended by inserting before the semicolon the following: , including grants awarded under section 1672A of the Food, Agriculture, Conservation, and Trade Act of 1990.
 6.Eligibility of environmentally sustainable swine waste disposal technologies under EQIPFor purposes of section 1240A(4) of the Food Security Act of 1985 (16 U.S.C. 3839aa–1(4)), the installation and maintenance on a swine farm of a swine waste disposal technology certified under section 3(c) of this Act shall be considered an improvement to eligible land of a producer that is consistent with the purposes of the environmental quality incentives program established under chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa–1 et seq.).
		7.Swine waste disposal credits
 (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new sections:
				
					45S.Swine waste disposal technology installation credit
 (a)Allowance of creditFor purposes of section 38, the swine waste disposal technology installation credit determined under this section with respect to a taxpayer for any taxable year is an amount equal to the sum of—
 (1)4 percent of the qualified installation costs paid or incurred by the taxpayer during the taxable year, and
 (2)4 percent of such costs paid or incurred by the taxpayer during any of the prior four taxable years.
 (b)Qualified installation costFor purposes of this section, the term qualified installation cost means, with respect to a taxpayer, amounts which are paid or incurred in the ordinary course of the taxpayer’s trade or business to install certified swine waste disposal technology.
 (c)Certified swine waste disposal technologyThe term certified swine waste disposal technology means environmentally sustainable technology certified under section 3(c) of the Swine Waste Infrastructure and Natural Environment Act. 45T.Swine waste disposal credit (a)In generalFor purposes of section 38, the swine waste disposal credit determined under this section with respect to taxpayer for any taxable year is an amount equal to $100 for each 1,000 pounds of steady state live weight of swine waste disposed of in the ordinary course of the taxpayer’s trade or business using certified swine waste disposal technology (as such term is defined in section 45S) by the taxpayer during the taxable year.
						(b)Maximum credit
 (1)In generalThe aggregate credit determined under subsection (a) for any taxable year with respect to any taxpayer shall not exceed the qualified costs of the taxpayer for such taxable year.
 (2)Qualified costs definedFor purposes of this section, the term qualified costs means costs paid or incurred by a taxpayer to maintain or operate certified swine waste disposal technology.
							.
 (b)Treatment as general business creditSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting a comma, and by adding at the end the following new paragraphs:
				
 (37)the swine waste disposal technology installation credit determined under section 45S(a), plus (38)the swine waste disposal credit determined under section 45T(a)..
 (c)Deduction for Unused CreditSubsection (c) of section 196 of such Code is amended by striking and at the end of paragraph (13), by striking the period at the end of paragraph (14) and inserting a comma, and by adding at the end the following new paragraphs:
				
 (15)the swine waste disposal technology installation credit determined under section 45S(a), and(16)the swine waste disposal credit determined under section 45T(a). . (d)Deduction against AMTSubparagraph (B) of section 38(c)(4) of such Code is amended by striking and at the end of clause (viii), by striking the period at the end of clause (ix) and inserting a comma, and by adding at the end the following new clauses:
				
 (x)the credit determined under section 45S, and (xi)the credit determined under section 45T..
 (e)Clerical AmendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the such Code is amended by adding at the end the following new items:
				
					
						Sec. 45S. Swine waste disposal technology installation credit.
						Sec. 45T. Swine waste disposal credit..
 (f)Effective dateThe amendments made by this section shall apply to amounts paid or incurred and swine waste disposed of after December 31, 2017.
 8.Swine farm definedIn this Act, the term swine farm means a tract of land devoted to raising 250 or more animals of the porcine species. 